ICJ_050_BarcelonaTraction1962_BEL_ESP_1966-11-23_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 23 NOVEMBRE 1966

1966

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 23 NOVEMBER 1966
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 23 novembre 1966, C.I.J. Recueil 1966, p. 507.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 23 November 1966, I.C.J. Reports 1966, p. 507.

 

Sales number 304

 

 

 
507

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1966
1966
23 novembre 23 novembre 1966
Rôle général
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour,

Vu l'ordonnance du 12 janvier 1966 fixant la date d’expiration des délais
pour le dépôt de la réplique du Gouvernement belge et de la duplique du
Gouvernement espagnol;

Considérant que, par lettre du 7 octobre 1966 reçue et enregistrée au
Greffe le 13 octobre 1966, l'agent du Gouvernement belge a, pour les
raisons par lui indiquées, demandé une prorogation de six mois du
délai pour le dépôt de la réplique, dont la date d’expiration avait été
fixée au 30 novembre 1966;

Considérant que le 13 octobre 1966 copie certifiée conforme de ladite
lettre a été communiquée à l’agent du Gouvernement espagnol, qui a
été invité à faire connaître les vues de son gouvernement à cet égard;

Considérant que, par lettre du 25 octobre 1966, l’agent du Gouverne-
ment espagnol a fait connaître que son gouvernement ne soulève pas

4
508 BARCELONA TRACTION (ORDONNANCE 23 XI 66)

d’objection quant au principe d’un report de la date fixée pour le dépôt
de la réplique et ne peut que laisser à l’appréciation de la Cour la question
de l’étendue de la prorogation à accorder,

Reporte au 24 avril 1967 la date d’expiration du délai fixé pour le
dépôt de la réplique du Gouvernement belge et au 2 octobre 1967 la date
d’expiration du délai fixé pour le dépôt de la duplique du Gouvernement
espagnol.

Fait en français et en anglais, le texte français faisant foi, au palais dela
Paix, à La Haye, le vingt-trois novembre mil neuf cent soixante-six, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement belge
et au Gouvernement espagnol.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier,
(Signé) S. AQUARONE.
